Case 2:20-mj-13173-LDW Document 1 Filed 04/15/20 Page 1 of 4 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Hon. Leda Dunn Wettre
v. i Magistrate No. 20-13173 (LDW)

ANTONIO GARICA BONIFACIO, : CRIMINAL COMPLAINT
a/k/a “Antonio G. Bonifacio”

I, Ian Patel, the undersigned complainant being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that | am a Deportation Officer with the United States
Department of Homeland Security, Immigration and Customs Enforcement,
and that this complaint is based on the following facts:

SEE ATTACHMENT B

 

lan Patel

Deportation Officer

Immigration and Customs Enforcement
U.S. Department of Homeland Security

Deportation Officer Ian Patel attested to this Affidavit by telephone pursuant to
FRCP 4.1(b)(2)(A) on this 15 day of April, 2020 in the District of New Jersey.

HONORABLE LEDA DUNN WETTRE Le}
UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officér
Case 2:20-mj-13173-LDW Document

Filed 04/15/20 Page 2 of 4 PagelD: 2

 

On a date on or after December 2
2019, in Monmouth County, in the Dist
defendant,

ANTONIO GARI
a/k/a “Antoni

being an alien, and on or about Novemb

, 2007 and on or before November 6,
ict of New Jersey, and elsewhere, the

A BONIFACIO,
G. Bonifacio,”

er 6, 2019, having been deported and

removed and departed from the United States while an order of removal was
outstanding, did knowingly and voluntarily enter, attempt to enter, and was
found in the United States without the Attorney General expressly consenting
to the defendant’s re-applying for admission to the United States prior to his
re-embarkation at a place outside the United States.

In violation of Title 8, United States Code, Section 1326(a).

 
Case 2:20-mj-13173-LDW Document

ATTACH

I, Ian Patel, am a Deportation Offi

Security, Immigration and Customs En!
with the facts set forth herein based on
conversations with other law enforceme
documents, and items of evidence. Whe
herein, they are related in substance ar
submitted for a limited purpose, I have
know concerning this investigation. W

1 Filed 04/15/20 Page 3 of 4 PagelD: 3

[MENT B

icer with the Department of Homeland
forcement (“ICE”). I am fully familiar
my own investigation, my

nt officers, and my review of reports,

re statements of others are related

id part. Because this complaint is being
not set forth each and every fact that |
ere I assert that an event took place on

 

a particular date, I am asserting that it|took place on or about the date alleged.

1. The defendant, ANTONIO GA
Bonifacio,” (the “Defendant”), is a citize
nor a national of the United States.

2. On or about October 22, 200
Freehold Township Police Department i
including Sexual Assault in violation of
of Criminal Justice.

3. On or about November 30, 20
Superior Court of New Jersey, Monmou

Abuse/Neglect/Sexual Act by Non-Care¢

of Section 2C:24-4(a) of the New Jersey

ICA BONIFACIO, a/k/a “Antonio G.
of Mexico, and he neither is a citizen

, the Defendant was arrested by the
New Jersey, for various crimes,
Section 2C:14-2 of the New Jersey Code

107, the Defendant pled guilty in the
th County, to Endangering —

taker, in the Third Degree, in violation
Code of Criminal Justice.

4. Thereafter, on or about December 6, 2007, the Defendant was

ordered removed from the United State
sitting in Elizabeth, New Jersey.

5 to Mexico by an Immigration Judge

5. On or about December 21, 2007, the Defendant was removed from

the United States to Mexico. Shortly be
on or about December 21, 2007, an offi
the Defendant.

fore his removal from the United States

cial from the ICE took a fingerprint from

6. At some point after his December 21, 2007 removal, the Defendant

re-entered the United States without pe
becurity.

General or the Secretary of Homeland §

7. On or about November 6, 20]
Monmouth County Sheriff’s Office, for {
9 of the New Jersey Code of Criminal J

8. On or about February 21, 20
Superior Court of New Jersey, Monmow
above in Paragraph 3, to Time Served (

 

rmission from either the Attorney

19, the Defendant was arrested by the
Contempt, in violation of Section 2C:29-
uustice.

20, the Defendant was sentenced in the
1th County, to the charge described
Approximately one hundred twenty-six

3
Case 2:20-mj-13173-LDW Document |

days’ imprisonment) and to parole super

| Filed 04/15/20 Page 4 of 4 PagelD: 4

vision for life. On or about the same

day, the Defendant entered into the custody of ICE in New Jersey.

9. A fingerprint taken from the D
for the December 21, 2007 removal were
fingerprint that was taken on or about F

efendant from his deportation records
compared to the Defendant’s
ebruary 21, 2020 after he entered

ICE’s custody. All the fingerprints were found to be identical.

10. Prior to the Defendant’s reentr
Attorney General nor the Secretary of Ha
Defendant re-entering the United States
waiver allowing him to re-enter the Unite

ies into the United States, neither the
meland Security consented to the
The Defendant also did not receive a
pd States.

 
